831 F.2d 305
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Teodoro V. OLAES, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
Appeal No. 87-3333
United States Court of Appeals, Federal Circuit.
September 8, 1987.

Before MARKEY, Chief Judge, BALDWIN, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (Board), Docket No. SE08318710016, dismissing Teodoro V. Olaes' appeal because the matter had been previously finally adjudicated, is affirmed.

OPINION

2
The Board found that 'appellant's petition to the Board and the CSC's 1978 decision concern the same issue--entitlement to an annuity based on service with the Department of the Navy between 1941 and 1956,' and dismissed Mr. Olaes' appeal as having been previously adjudicated by the Civil Service Commission.  The record before us shows that the matter was considered and decided on its merits, the CSC correctly drawing the distinction between 'creditable' service and a position covered by the retirement law.  Appellant's computations to the contrary are unsubstantiated.  The Board correctly held that the prior decision was res judicata against Mr. Olaes.